Name: Commission Regulation (EEC) No 2619/92 of 9 September 1992 amending Regulation (EEC) No 1649/92 increasing to 250 000 tonnes the quantity of durum wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 9. 92 Official Journal of the European Communities No L 264/9 . COMMISSION REGULATION (EEC) No 2619/92 of 9 September 1992 amending Regulation (EEC) No 1649/92 increasing to 250 000 tonnes the quantity of durum wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on thfe common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1649/92 (*), as last amended by Regulation (EEC) No 2096/92 (*), opened a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the French inter ­ vention agency ; whereas, in a communication of 3 September 1992, France informed the Commission of the intention of its intervention agency to increase by 150 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 250 000 tonnes ; \ Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1649/92 must therefore be amended : Article 1 Article 2 of Regulation (EEC) No 1649/92 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 250 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 250 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1649/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 288, 18 . 10 . 1991 , p. 21 . 0 OJ No L 172, 22. 6 . 1992, p. 35. ( «) OJ No L 210, 25. 7 . 1992, p. 12. No L 264/10 Official Journal of the European Communities 10. 9 . 92 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 200 Chalons 1 500 Dijon 1 000 Lyon 11500 Montpellier 30 500 Nantes 200 OrlÃ ©ans 116 000 Paris 4 400 Poitiers 46 000 Rouen 700 Toulouse 38 000'